—Orders of disposition, Family Court, Bronx County (Bruce Kaplan, J.), entered on or about July 30, 1997, which, to the extent appealed from, upon a finding of abandonment, terminated the parental rights of respondent father and committed custody and guardianship of the subject children to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
We decline to disturb the Family Court’s findings, based largely on its assessment of witness credibility, that respondent father failed to stay in contact with his children during the relevant statutory period, and that he was not discouraged or prevented from doing so (see, Matter of Shalena Lee C., 197 AD2d 404). Also adequately supported in the record was Family Court’s ensuing dispositional determination that it was in the children’s best interests to terminate their father’s parental rights so as to free them for adoption (see, Family Ct Act § 631; Matter of Star Leslie W., 63 NY2d 136, 147-148). Concur— Sullivan, J. P., Nardelli, Williams, Mazzarelli and Andrias, JJ.